DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0010, lines 7-8, “the intermediate destination may exists” should read “the intermediate destination may exist”.
Paragraph 0037, line 1, “when there is congested section exists” should read “when there is a congested section which exists” or the like.
Appropriate correction is required.

Claim Objections
Claims 1-5 and 11-15 are objected to because of the following informalities:  
Claim 1 line 1 recites “guiding a route” in the preamble.
Claim 2 line 4 recites “guide the personal mobility-linked route”
Claim 3 line 4 recites “guide the personal mobility-linked route”
Claim 4 lines 1-2 recites “guide the personal mobility-linked route”
Claim 5 lines 1-2 recites “guide the personal mobility-linked route”
Claim 11 line 1 recites “guiding a route” in the preamble.
Claim 12 line 4 recites “the personal mobility-linked route is guided”
Claim 13 line 4 recites “the personal mobility-linked route is guided”
Claim 14 line 2 recites “guiding the personal mobility-linked route”
Claim 15 line 2 recites “guiding the personal mobility-linked route”
These recitations are unclear and appear to be a translation or typographical error.  The concept of “guiding a route” is unclear and not understood by the examiner.  One can guide a vehicle or user along a route but one cannot guide the route itself.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a communication device configured to communicate…” in claim 1 (and the claims that depend therefrom).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Examiner notes the specification does not recite any structure for the claimed “communication device”. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Specifically, as discussed above, the limitation “a communication device” in claim 1 (and claims 2-10 based on their dependency) is being interpreted under 35 USC 112(f).  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification merely repeats the language “communication device” without providing any corresponding structure, material or acts for performing the claimed function.  

The following is a quotation of 35 U.S.C. 112(b):
A(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Examiner notes that all claims 1-20 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 line 4 recites “guide the personal mobility-linked route” in the body of the claim.
Claim 3 line 4 recites “guide the personal mobility-linked route” in the body of the claim.
Claim 4 lines 1-2 recites “guide the personal mobility-linked route” in the body of the claim.
Claim 5 lines 1-2 recites “guide the personal mobility-linked route” in the body of the claim.
Claim 12 line 4 recites “the personal mobility-linked route is guided” in the body of the claim.
Claim 13 line 4 recites “the personal mobility-linked route is guided” in the body of the claim.
Claim 14 line 2 recites “guiding the personal mobility-linked route” in the body of the claim.
Claim 15 line 2 recites “guiding the personal mobility-linked route” in the body of the claim.
These recitations are unclear and appear to be a translation or typographical error.  The concept of “guiding a route” is unclear and not understood by the examiner.  One can guide a vehicle or user along a route but one cannot guide the route itself.  These indefinite phrases render claims 2-5 and 12-15 (as well as 6-10 and 16-20 based on their dependency) indefinite.
Claim 6 recites the limitation “a time of travel” despite “a time of travel” having already been recited in claim 5, upon which claim 6 depends.  It is indefinite whether “a time of travel” recited in claim 6 refers to the same time of travel recited in claim 5 or if a second time of travel is being introduced.  Claim 16 is rejected for the same reason as the indefinite language used is the same as claim 6.  Claims 7-10 and 17-20 rejected as well based upon their dependency.
Claim 7 recites the limitation “an intermediate destination” despite “an intermediate destination” having already been recited in claim 6, upon which claim 7 depends.  It is indefinite whether “an intermediate destination” recited in claim 7 refers to the same intermediate destination recited in claim 6 or if a second intermediate destination is being introduced.  Claim 17 is rejected for the same reason as the indefinite language used is the same as claim 7.  
Claim 9 recites the limitation “a mobility terminal” despite “a mobility terminal” having already been recited in claim 8, upon which claim 9 depends.  It is indefinite whether “a mobility terminal” recited in claim 9 refers to the same mobility terminal recited in claim 8 or if a second mobility terminal is being introduced.  Claim 19 is rejected for the same reason as the indefinite language used is the same as claim 9.  Claims 10 and 20 rejected as well based upon their dependency.
Claim limitation “communication device” in claim 1 (and claims 2-10 based on their dependency) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claim 1, using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:
STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a machine which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The function of the system in claim 1 is a mental process that can be practicably performed in the human mind and, therefore, and abstract idea.  It merely consists of guiding a route from one location to another location based on observations and knowledge of the environment along the route.  This is equivalent to a person giving directions to a driver based on observed traffic conditions and knowledge of personal mobility availability in the area.  Notable, the claim does not positively recite any limitations regarding actual determination of traffic information, determination of personal mobility rental probability, or use of said information in controlling the vehicle in a specific manner.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the system is for “guiding a route” and that the route guiding server is “configured to guide the vehicle”, there are no limitations in the body of the claim which recite actually guiding/controlling the vehicle in some structural way.  Further, the system in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim.  The communication device merely communicates with the interface terminal.  No other functionality is recited for the communication device.  The interface terminal merely transmits the current location and final destination to the route guiding server.  The route guiding server merely receives current location, final destination, traffic information, and rental probability information and performs the mental process of guiding the route based on this information.  While the information is received, it is not transformed by any elements of the system, or used to implement a specific control of the vehicle.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using the computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the communication device, interface terminal, and route guiding server are all equivalents of a computer.  Thus it is clear that the abstract idea is merely implemented on a system of computers, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not merely insignificant extra-solution activities.  The transmitting and receiving information are recited at a high level of generality, are incidental to the primary process, and are merely a nominal or tangential addition to the claim.
CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Claim 11 is commensurate in scope to claim 1 with the only difference being claim 1 recites a system comprising a communication device, an interface terminal, and a route guiding server which receives location information from the interface terminal, whereas claim 11 recites a method wherein a controller receives location information from an interface terminal.  The entirety of the scope of the method in claim 11 is performed by the system of claim 1.  Therefore, the same subject matter eligibility analysis applies to claim 11.
Dependent claims 2-10 and 12-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claims 2 and 12, the additional limitations of determining whether the final destination exists in a service region and guiding the personal mobility-linked route when the final destination exists in the service region are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claims 1 and 11 above.  As a further example, in claims 6 and 16, the additional limitation of searching for an intermediate destination can be accomplished via a mental process.  The limitation of providing (i.e. transmitting) the intermediate destination to the interface terminal is an insignificant post-solution activity.  It is recited with a high level of generality and is incidental to the primary process of searching for an intermediate location.  The determination of whether the intermediate destination exists within a preset distance of the final destination and determination of whether the time of travel to the final destination does not exceed a preset time are also determinations which could be performed via a mental process.  As a final example, in claims 9 and 19, the additional limitation of transmitting information on the intermediate destination to a mobility terminal is insignificant post-solution activity.  By the same analysis of claims 6 and 16, this limitation in claims 9 and 19 does not add a meaningful limitation to the process of determining an appropriate intermediate destination.
A similar analysis can be applied to all other claims.  None of the other claims integrate the mental processes recited in claims 1 and 11 (nor any further mental processes that the dependent claims recite) into practical applications, nor do they recite additional elements that amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beaurepaire 446 (U.S. Patent Application Publication 2020/0400446).
Regarding claim 1, Beaurepaire 446 teaches a system (FIG. 1 System 100) for guiding a route using a personal mobility (Paragraph 0046 …the transport modes may include a public transit mode, a pedestrian mode, a bicycling mode, a shared vehicle, etc.  A shared vehicle may be a car, a motorcycle, an electric bike, an electric scooter, a bicycle, a boat, etc.), comprising: 
a communication device (FIG. 1 User equipment 101) configured to communicate with (Paragraph 0052 …the UEs 101 and the routing platform have connectivity via a communication network 107…) an interface terminal (FIG. 1 User equipment 101, different UE elements may serve as the communication device and interface terminal) of a user of a vehicle; and 
a route guiding server (FIG. 1 Routing platform 105) configured to guide the vehicle along a personal mobility-linked route based on information on traffic (Paragraph 0130 …the traffic data is further included to support the determination and visualization of the time to park isoline map… Paragraph 0131 …the traffic data 707 includes, but not limited to, travel speeds, congestions, detours, vehicle types and volumes, accidents, road conditions, road works, etc. on specific road segments.) on a travel route from a current location to a final destination, a time required for travel (Paragraph 0029 …a time to the destination is based on a travel time to a geographic area surrounding the destination, the TtP [time to park], and a time from a parking space to the destination by walking or via at least one more alternate mode of transport.) based on the traffic information, and a personal mobility rental probability (Paragraph 0105 The routing platform 105 computes the probability of alternate modes of transport to be available at or near some parking locations 511a -511c…) when information about the current location and the final destination of the vehicle is received from the interface terminal (Paragraph 0055 …when the UE 101 requests a navigation route to ride a vehicle 103 to a destination…).
Regarding claim 11, Beaurepaire 446 teaches a method (FIG. 1 System 100, the system executes the recited method) for guiding a route using a personal mobility (Paragraph 0046 …the transport modes may include a public transit mode, a pedestrian mode, a bicycling mode, a shared vehicle, etc.  A shared vehicle may be a car, a motorcycle, an electric bike, an electric scooter, a bicycle, a boat, etc.), comprising: 
receiving, by a controller (FIG. 1 User equipment 101), information on a current location and a final destination of a vehicle from an interface terminal (FIG. 1 User equipment 101, different UE elements may serve as the controller and interface terminal) of a user of the vehicle (Paragraph 0055 …when the UE 101 requests a navigation route to ride a vehicle 103 to a destination…); and 
a route guidance operation of providing guidance along a personal mobility-linked route based on information on traffic (Paragraph 0130 …the traffic data is further included to support the determination and visualization of the time to park isoline map… Paragraph 0131 …the traffic data 707 includes, but not limited to, travel speeds, congestions, detours, vehicle types and volumes, accidents, road conditions, road works, etc. on specific road segments.)  along a travel route from the current location to the final destination, a time required for travel (Paragraph 0029 …a time to the destination is based on a travel time to a geographic area surrounding the destination, the TtP, and a time from a parking space to the destination by walking or via at least one more alternate mode of transport.) based on the traffic information, and a personal mobility rental probability (Paragraph 0105 The routing platform 105 computes the probability of alternate modes of transport to be available at or near some parking locations 511a -511c…).
Regarding claims 2 and 12, Beaurepaire 446 teaches wherein the route guiding server is configured to: determine whether the final destination exists in a service region where the personal mobility is able to be used (Paragraph 0104 …the routing platform 105 determines real-time availability data of a plurality of parking spaces and modes of transportation within a geographic area.  By way of example, the real-time availability data includes at least one of: an availability of a shared vehicle… an operating area of a shared vehicle… or a combination thereof.); and guide the personal mobility-linked route when the final destination exists in the service region (Paragraph 0085 …the processing module 207 calculates the isolines, the time to park isoline map, and intermodal routes, based on the parking availability data and the modes of transport availability data…).  The elements which teach the system of claim 2 also perform the method of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire 446 in view of Putnam (U.S. Patent Application Publication 2022/0221292).
Regarding claims 3 and 13, Beaurepaire 446 teaches the system and method of claims 2 and 12 as set forth in the rejections above.  Beaurepaire 446 further teaches wherein the route guiding server is configured to determine a smooth section where the vehicle travels smoothly and a congested section where the travel of the vehicle is stagnant of the travel route based on the traffic information (Paragraph 0130 …the traffic data is further included to support the determination and visualization of the time to park isoline map… Paragraph 0131 …the traffic data 707 includes, but not limited to, travel speeds, congestions, detours, vehicle types and volumes, accidents, road conditions, road works, etc. on specific road segments.). The elements which teach the system of claim 3 also perform the method of claim 13.
However, Beaurepaire 446 does not teach that the route guiding server is configured to guide the personal mobility-linked route when the congested section is a general road. 
Putnam, in the same field of endeavor, teaches a system wherein routes are determined between a start and an end point and the determination takes into account user preferences for road types (Paragraph 0075 In order to achieve this quickest time, the links 14R may represent large highways with higher speed limits than other links 14 on the map 100.  However, the route chosen in FIG. 2 does not take into account other features which a user may desire to be incorporated into their route selection… Instead these users may be concerned with… road type… Paragraph 0095 …the route selected for the user may take into account which features that user particularly cares about and provide them with a route which fits their preferences.). The elements which teach the system of claim 3 also perform the method of claim 13.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Beaurepaire 446 with the teachings of Putnam such that the route determination takes road type into account and the personal mobility route would only be used if the congested section is a general road (i.e. not a highway).  One would have been motivated to make such modification to improve the safety of vulnerable road users like those using personal mobility as to not guide them on routes which include large highways or high speeds (Paragraph 0075 This is particularly relevant for vulnerable road users (such as cyclists, moped riders, or scooter riders)…).
Regarding claims 4 and 14, Beaurepaire 446 in view of Putnam teaches the system and method of claims 3 and 13 as set forth in the rejections above.  Beaurepaire 446 further teaches wherein the route guiding server is configured to guide the personal mobility- linked route when the congested section exists after the smooth section on the travel route (Paragraph 0079 The processing module 207 initiates a computation or a presentation of an alternate mode of transport, an alternate route, or a combination thereof based on determining that the travel time on the route leg has increased to or beyond a threshold value. The route leg is the last route leg of the intermodal route. i.e. if the final leg of a route is a congested section, the system will guide the user via an alternate mode of transport such as personal mobility).  The elements which teach the system of claim 4 also perform the method of claim 14.
Regarding claims 5 and 15, Beaurepaire 446 in view of Putnam teaches the system and method of claims 4 and 14 as set forth in the rejections above.  Beaurepaire 446 further teaches wherein the route guiding server is configured to guide the personal mobility- linked route when a time of travel using the vehicle from a congestion starting point where the congested section starts to the final destination is equal to or greater than a preset critical time (Paragraph 0039 Once a TtP threshold (e.g., 15 minutes) is reached, the system 100 starts looking for route alternatives (e.g. intermodal routes) to leverage the mobility hubs.).  The elements which teach the system of claim 5 also perform the method of claim 15.
Regarding claims 6 and 16, Beaurepaire 446 in view of Putnam teaches the system and method of claims 5 and 15 as set forth in the rejections above.  Beaurepaire 446 further teaches wherein the route guiding server is configured to search for an intermediate destination where the personal mobility is able to be used and provide the searched intermediate destination to the interface terminal (Paragraph 0050 In one example, the system 100 presents time to park isoline(s)… in conjunction with one or more candidate modes of transport that are near available parking spaces [intermediate destinations], connect to the destination, and/or meet one or more contextual limitations requited by the system 100, the user, or a combination thereof (e.g., user having heavy load to carry), without cluttering the user interface.), wherein the intermediate destination exists within a preset mobility travel distance from the final destination (Paragraph 0132 By way of example, the user may select regular bikes over e-bikes, scooters or rollers based on a travel distance, e.g., the user prefers a bicycle for a distance less than 2 kilometers (kms), and an e-bike for a distance of 2-4 km. i.e. mobility mode depends on distance of the travel section.), and wherein a time of travel using the personal mobility to the final destination does not exceed a preset mobility critical time (Paragraph 0028 On the other hand, if the TtP is low (e.g., less than a threshold value) or decreasing, the driver may be encouraged to continue to the destination by the vehicle and park near the destination.). The elements which teach the system of claim 6 also perform the method of claim 16.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire 446 in view of Putnam, and further in view of Spielman (U.S. Patent 10,914,600).
Beaurepaire 446 in view of Putnam teaches the system and method of claims 6 and 16 as set forth in the rejection above.  
However, Beaurepaire 446 in view of Putnam does not teach wherein the route guiding server is configured to select an intermediate destination with a high priority when there are a plurality of intermediate destinations, wherein the priority is set based on a time required for traveling from the current location to the final destination through the intermediate destination, and the personal mobility rental probability for the personal mobility able to be used at the intermediate destination.
Spielman, in the same field of endeavor, teaches a system wherein transportation proposals are scored and ranked (Col. 8 Line 31 One solution to this problem is to generate a list of multi-modality transportation proposals that are ranked based on the complexities described above.  More specifically, the disclosed system may calculate a proposal score for each multi-modality transportation proposal.) based on a total travel time of the proposal (Col. 11 Line 48 Based on any of such preferences, the server 202 may therefore rank the transportation proposal based at least in part on a total travel time…) and the probably of personal mobility rental (Col. 12 Line 32 The server 202 may use information stored in a vehicle database 266 when generating and/or ranking transportation proposals 204, 218, 224. In particular, the vehicle database 266 may store vehicle locations 268 in association with modalities 270… the vehicle locations 268 may store predicted future locations of vehicles associated with the modality 270 and the vehicle availability 272 may include predicted future availability of vehicles associated with the modality 270.) among other factors.  The elements which teach the system of claim 7 also perform the method of claim 17.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Beaurepaire 446 in view of Putnam with the teachings of Spielman such that the routing via an intermediate destination is determined based on travel time and probability of vehicle availability.  One would have been motivated to make this modification in order to achieve the fastest route possible and minimize the risk that the user is unable to use a vehicle required for the route (Col. 13 Line 3 In particular, predicted vehicle locations and availability may be used to predict the likelihood that a user will be unable to use a particular modality (e.g. bikes or scooters) in the future because no further vehicles are available in that modality.).
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire 446 in view of Putnam as applied to claims 6 and 16 above, and further in view of Beaurepaire 271 (U.S. Patent Application Publication 2020/0098271).
Regarding claims 8 and 18, Beaurepaire 446 in view of Putnam teaches the system and method of claims 6 and 16 as set forth in the rejections above.  
However, Beaurepaire 446 in view of Putnam does not teach a mobility server configured to provide a mobility service through the personal mobility, wherein the mobility server is configured to: search for a mobility terminal of a personal mobility user existing within a certain radius from the intermediate destination; transmit the intermediate destination to the mobility terminal; receive handover approval of the personal mobility from the mobility terminal; and transmit the handover approval information and a travel route of the personal mobility to the interface terminal through the route guiding server.
Beaurepaire 271, in the same field of endeavor, teaches a mobility server (FIG. 1 Vehicle sharing platform 105) wherein the server searches for a mobility terminal (FIG. 1 User equipment 101) within a certain radius from an intermediate destination (Paragraph 0068 …the processing module 207 determines that a vehicle searching for parking is available to arrive at a location within a threshold distance from the location of the requesting user and within the time frame using known vehicle booking or sharing prediction algorithms for a giving location at specific time.) and transmit the intermediate destination to the mobility terminal (Paragraph 0059 …the parking behavior database 113 and the geographic database 119 are combined into one database that can be used in or with the end user devices (e.g., Ues 101) to provided [sic] navigation-related functions and provide shared vehicle information.  For example, the databases 113, 119 are assessible [sic] to the UE 101.  Paragraph 0048 …shared vehicle availability information and/or any other information used or generated by the system 100 with respect to detecting an availability of a vehicle based on parking search behavior data 121 stored in the parking behavior database 113. Paragraph 0049 …the parking behavior data 121 include parking search route data 123, parking search behavior pattern data 125, user profile data 127, user context data 129… Paragraph 0051 …the user context data 129 includes, but not limited to, driver context data, requesting user context data, etc. The driver context data includes, but not limited to, vehicle sensor data, a destination of the driver, a type of the destination of the driver, traffic data around the destination of the driver ( e.g., a point of interest, a parking space, etc.), a proximity of the requesting user location or a vehicle handover location to the destination of the driver. i.e. the UEs/mobility terminals have access to the parking behavior database which contains parking behavior data, which includes user context data, which includes the vehicle handover location).  The system also receives handover approval from the mobility terminal and transmits the handover approval information and travel route to the interface terminal and reserves the vehicle for the requesting user (Paragraph 0112 After accepting the vehicle reservation request, a notification 641 to the driver is shown in a user interface (UI) 640 in FIG. 6C to inform the driver that the vehicle need not find parking and can transfer directly to the next user. After receiving a positive response to the vehicle reservation request, the vehicle sharing platform 105 provides navigation information to the vehicle to route to the parking space on Street B.).  The elements which teach the system of claim 8 also perform the method of claim 18.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Beaurepaire 446 in view of Putnam with the teachings of Beaurepaire 271 such as described above, since wherein Beaurepaire 271 teaches that providing the taught direct handover interaction from one user of a vehicle (e.g. personal mobility) helps ease the user experience of booking a shared vehicle (Paragraph 0001 …in areas (e.g. city centers, residential areas, etc.) where shared vehicles are allowed to use on-street parking but no shared vehicles is [sic] available in sight, finding or waiting for an available shared vehicle can be difficult and takes time.).
Regarding claims 9 and 19, Beaurepaire 446 in view of Putnam and Beaurepaire 271 teaches the system and method of claims 8 and 18 as set forth in the rejections above.  
However, the claims 8 and 18 rejection set forth above does not teach wherein the mobility server is configured to transmit information on the intermediate destination to a mobility terminal traveling toward the intermediate destination.
Beaurepaire 271 further teaches that the shared vehicle described in the rejection set forth above may be on a trajectory towards the intermediate destination and the system may determine that the vehicle is engaged in a parking search behavior near the intermediate destination (Paragraph 0101 For example, in step 401, the vehicle sharing platform 105 retrieves trajectory data for one or more vehicles nearby the requesting user. In step 403, the vehicle sharing platform 105 processes the trajectory data to determine that the vehicle is engaged in a parking search behavior.) The elements which teach the system of claim 9 also perform the method of claim 19.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Beaurepaire 446 in view of Putnam and Beaurepaire 271 with the further teachings of Beaurepaire 271 such as described above.  One would have similar motivations to combine the inventions as was set forth above; in order to ease the user experience of booking a shared vehicle.
Regarding claims 10 and 20, Beaurepaire 446 in view of Putnam and Beaurepaire 271 teaches the system and method of claims 9 and 19 as set forth in the rejections above.  
Further, as stated in the claims 8 and 18 rejection set forth above, Beaurepaire 271 teaches that when handover approval information is received by the mobility terminal, a reservation of the shared vehicle is set by the requesting user (Paragraph 0112 After accepting the vehicle reservation request, a notification 641 to the driver is shown in a user interface (UI) 640 in FIG. 6C to inform the driver that the vehicle need not find parking and can transfer directly to the next user. After receiving a positive response to the vehicle reservation request, the vehicle sharing platform 105 provides navigation information to the vehicle to route to the parking space on Street B.).  The elements which teach the system of claim 10 also perform the method of claim 20.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Beaurepaire 446 in view of Putnam and Beaurepaire 271 with the further teachings of Beaurepaire 271 such as described above.  One would have similar motivations to combine the inventions as was set forth above; in order to ease the user experience of booking a shared vehicle.

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure.
Abdulla – U.S. Patent Application Publication 2021/0302174
Beaurepaire – U.S. Patent Application Publication 2020/0149903
Beaurepaire – U.S. Patent Application Publication 2020/0167702
Beaurepaire – U.S. Patent Application Publication 2020/0378771
Beaurepaire – U.S. Patent Application Publication 2020/0378775
Beaurepaire – U.S. Patent Application Publication 2021/0341300
Chase – U.S. Patent Application Publication 2020/0388167
Colon – U.S. Patent Application Publication 2022/0113146
Heinla – U.S. Patent Application Publication 2022/0036310
Liu – U.S. Patent Application Publication 2019/0056233
Mehedy – U.S. Patent 11,061,912
Pishdadian – U.S. Patent Application Publication 2021/0302175
Spielman – U.S. Patent Application Publication 2021/0102812
Spielman – U.S. Patent Application Publication 2021/0102815
Spielman – U.S. Patent Application Publication 2021/0270617
Stayner – U.S. Patent Application Publication 2021/0312338
Tan – U.S. Patent Application Publication 2020/0355510
Tian – U.S. Patent Application Publication 2020/0300644
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D MOHL whose telephone number is (571)272-8987. The examiner can normally be reached M-Th 6:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK DANIEL MOHL/Examiner, Art Unit 4164                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666